—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 22, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a grill attendant for a fast food restaurant for approximately IV2 years. During his employment, claimant was suspended and warned for being late to work. Despite these warnings, claimant continued to be tardy. His employment was subsequently terminated for violating the employer’s policy. In our view, substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant was disqualified from receiving benefits due to his misconduct (see, Matter of Wayne [Commissioner of Labor], 261 AD2d 768; Matter of Holland [Commissioner of Labor], 257 AD2d 923). It is well settled that “[r] efusal to obey an employer’s reasonable rules and continued lateness after sufficient warnings can constitute misconduct barring receipt of unemployment insurance benefits” (Matter of Reichert [LOSCO Group—Commissioner of Labor], 256 AD2d 709, 710). Therefore, we decline to disturb the Board’s decision.
Cardona, P. J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.